                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK


NUANCE COMMUNICATIONS, INC.,   :
                               :        CIVIL ACTION
              VS.              :
                               :        NO: 16-CV-5173 (ECR)
INTERNATIONAL BUSINESS         :
MACHINES CORP.

                               ORDER

     AND NOW, this 8th day of April, 2020, it is hereby ORDERED

that a telephone status conference is scheduled for Monday, May 4

at 2:00 p.m., before the Honorable Eduardo C. Robreno, to discuss

resuming trial and other related matters.



     Counsel shall call-in as follows: 888-684-8852, Access Code:

4218221#.




                                   BY THE COURT


                                    s/Eduardo C. Robreno
                                   Hon. Eduardo C. Robreno
